 



EXHIBIT 10.07

INTUIT INC.
PERFORMANCE INCENTIVE PLAN
Effective August 1, 2002



1.   Overview: Intuit’s Performance Incentive Plan (IPI) is Intuit’s cash bonus
incentive program for salaried employees other than sales who are not eligible
for overtime pay in the U.S. or its equivalent. It replaces the Incentive Plan
for Leaders (IPL) for those employees eligible for the IPL during Intuit’s
fiscal year ending July 31, 2002 and the Performance Sharing Plan for other
salaried employees. The IPI is a program under which Intuit pays discretionary
cash bonus awards to select employees. Bonus awards under the IPI are paid
annually. The amount of a bonus award is based upon the employee’s bonus target
and performance during the fiscal year and the bonus pool made available for
payments under the IPI for the applicable fiscal year.   2.   Purposes: The IPI
is a component of Intuit’s overall strategy to pay its employees for
performance. The purposes of IPI are to: (a) motivate salaried employees by
tying compensation to performance; (b) reward exceptional performance that
supports overall Intuit objectives; and (c) attract and retain top performing
employees.   3.   Effective Date: The IPI is effective with Intuit’s 2003 fiscal
year that begins August 1, 2002.   4.   Eligibility: Employees who are not
eligible for overtime pay in the U.S. or its equivalent in other countries are
eligible to participate in the IPI, except for those salaried employees who are
in sales positions that are covered by local sales incentive or commissions
plans. Those salaried sales employees are not eligible to participate in the
IPI. Those employees who are determined to be eligible for bonus awards under
the IPI are called “Participants.” Participants in the IPI are not eligible to
simultaneously participate in Intuit’s Performance Sharing Plan. Participants in
the IPI are not eligible to simultaneously participate in any other bonus or
cash incentive plan, unless the Director of Total Rewards otherwise specifically
approves such participation in writing. An employee must be hired or otherwise
become eligible to participate in the IPI no later than April 1 to be eligible
for a bonus award under the IPI for that fiscal year. Being a Participant does
not entitle the individual to receive a bonus award. Bonus awards are based on
individual performance and Intuit’s performance and are payable to Participants
that meet the criteria set forth in Paragraph 6 below.   5.   Plan Year: The IPI
operates on a fiscal year basis, August 1 through July 31.

 



--------------------------------------------------------------------------------



 





6.   Bonus Awards: Bonus awards are discretionary payments. A Participant must
be an active employee in good standing and on Intuit’s or an approved
subsidiary’s payroll on the day the bonus award is paid to receive any portion
of the bonus payment. A Participant who is not actively employed or on an
approved payroll for whatever reason on the date a bonus award is paid is not
entitled to a partial or pro rata bonus award. Intuit may make exceptions in its
sole discretion. There is no minimum award or guaranteed payment. Bonus awards
are paid based on the fiscal year. A bonus award is calculated with reference to
the Participant’s bonus target and performance for the fiscal year and the bonus
pool made available for bonus awards under the IPI for the fiscal year.



  a.   Bonus Targets: Bonus targets are established as a percentage of a
Participant’s base salary.

      i.   When an employee becomes a Participant he or she is advised of his or
her bonus target for the fiscal year. ii.   Following the beginning of each
fiscal year, each Participant is advised of his or her bonus target by the
executive leader of the Participant’s business or functional unit or the
executive leader’s designee. iii.   The Compensation Committee establishes
individual bonus targets for Executive Officers (as defined in the Charter of
the Compensation Committee of the Board of Directors) and other Intuit officers.
Bonus targets for other employees are established by the Director of Total
Rewards in consultation with Intuit’s President and Chief Executive Officer, the
employee’s manager and the individual responsible for the business unit or
division thereof or functional unit or division thereof in which the employee
works and that unit or division’s HR director. iv.   Intuit may establish bonus
target guidelines for each fiscal year. A Participant’s bonus target for a
fiscal year may be based upon a variety of factors, including but not limited
to, his or her salary, position or level. A bonus target does not guarantee that
a bonus award will be made at that rate.



  b.   Determination of a Bonus Award Amount

      i.   The amount of a bonus award to a Participant who is an Executive
Officer (as defined in the Charter of the Compensation Committee of the Board of
Directors) or other Intuit officer is determined by the Compensation Committee.
The amount of a bonus award to a Participant who is not an officer is determined
by the executive

 



--------------------------------------------------------------------------------



 

          leader of the Participant’s business or functional unit and Intuit’s
President and Chief Executive Officer in consultation with the Participant’s
direct manager and the Director of Total Rewards. ii.   A Participant’s bonus
award is linked to an assessment of the Participant’s total job performance for
the fiscal year. Factors that may be considered, include but are not limited to,
what the Participant does to advance Intuit’s success and how the Participant
does it, especially leadership, balance of short-term actions with long-term
goals, resource allocation and maintenance by the Participant of focus on Intuit
while prioritizing the needs of customers, employees and stockholders. iii.  
There is neither a minimum nor maximum amount of a bonus award that may be paid
to a Participant for a fiscal year. At Intuit’s discretion, a bonus award amount
may be prorated for those Participants who are eligible to participate in the
IPI for less than a full fiscal year.



  c.   When Bonus Awards are Paid: The timing for payment of a bonus award is
determined by Intuit’s Director of Total Rewards in consultation with Intuit’s
President and Chief Executive Officer and other senior management. A Participant
has no right to a bonus award until it is paid. Notwithstanding the foregoing,
in the event of an administrative error in the calculation or payment of a bonus
award to a Participant, Intuit reserves the right to seek recovery from a
Participant of an erroneously paid excessive bonus amount.



7.   Unfunded: The IPI is not funded. Bonus awards, if any, are made from the
general assets of Intuit. Intuit determines in its sole discretion the amount of
funds it would like to make available for bonus awards based on Intuit’s
performance for the fiscal year. Intuit’s performance for this purpose may be
measured in a number of ways, including but not limited to: financial measures,
such as revenue and operating income; qualitative measures, such as
accomplishments to position Intuit for the future; the year’s market conditions;
stockholder returns and progress of Intuit’s business model. Intuit is not be
bound to pay any part of such funds in bonus awards.   8.   Amendment: Intuit
reserves the right to terminate, change, modify or amend the provisions of the
Plan at any time. The President and Chief Executive Officer or the Chief
Financial Officer and the Senior Vice President, Human Resources have the
authority to make amendments to the Plan that do not significantly increase the
cost of the Plan which in their determination (i) clarify the terms of the Plan;
(ii) assist in the administration of the Plan; or (iii) are necessary or
advisable for the Plan comply with applicable law.

 



--------------------------------------------------------------------------------



 





9.   Administration and Discretion: Intuit through its Compensation Committee or
President and Chief Executive Officer and the Director of Total Rewards has the
sole discretion to: (a) adopt such rules, regulations, agreements and
instruments as it deems necessary to administer the IPI; (b) interpret the terms
of the IPI; (c) determine an employee’s eligibility under the IPI; (d) determine
whether a Participant is to receive a bonus award under the IPI; (e) determine
the amount of any bonus award to a Participant; (f) determine when a bonus award
is to be paid to a Participant and whether any such bonus award should be
prorated based on the Participant’s service or other factors; (g) determine
whether a bonus award will be made in replacement of or as an alternative to any
other incentive or compensation plan of Intuit or acquired business unit or
corporation; (h) grant waivers of IPI standard procedures and policies;
(i) correct any defect, supply any omission, or reconcile any inconsistency in
the IPI, any bonus award or any notice to Participants or a Participant
regarding bonus awards; and (j) take any and all other actions it deems
necessary or advisable for the proper administration of the IPI.   10.  
Participation Provides No Guarantee of Employment: Employment at Intuit and its
subsidiaries is at-will. Participation in the IPI in no way constitutes an
employment contract conferring either a right or obligation of continued
employment.   11.   Governing Law: The IPI will be governed by and construed in
accordance with the laws of the State of California.

 